                        Case 3:20-cr-00383-JD Document 6 Filed 10/21/20 Page 1 of 2
                                  UNITED STATES DISTRICT COURT
                                         NORTHERN DISTRICT OF CALIFORNIA
                                               PROBATION OFFICE
                                                            ,


ANTHONY CASTELLANO                                                                                               AMY RIZOR
CHIEF U.S. PROBATION OFFICER                                                         ASST. DEPUTY CHIEF U.S. PROBATION OFFICER

JAMES SCHLOETTER                                                                                    CHRIS CARRUBBA-KATZ
DEPUTY CHIEF U.S. PROBATION OFFICER II                                               ASST. DEPUTY CHIEF U.S. PROBATION OFFICER




                                                   October 20, 2020



         The Honorable James Donato
         United States District Judge

                                                                Re: HUNEEUS, Agustin F.
                                                                Docket No.: 0971 3:20CR00383-001 JD
                                                                INTERNATIONAL TRAVEL REQUEST

         Your Honor:

         On March 17, 2020, Agustin Huneeus was sentenced in the District of Massachusetts to time
         served for custody and two (2) years of supervised release, for a violation of the following: Count
         One: Conspiracy to Commit Mail Fraud and Honest Services Mail Fraud, 18 U.S.C. § 1349,
         1341, 1346, a Class C Felony. The following special conditions of supervision were ordered:
         prohibited from incurring new credit or opening additional lines of credit; financial disclosure;
         500 hours of community service; remain at residence for the first fourteen days of supervised
         release. His term of supervised release commenced on March 12, 2020 in the Northern District
         of California. A transfer of jurisdiction into the Northern District of California was completed
         and the case has been assigned to Your Honor.

         On October 13, 2020, an international travel request was submitted for Huneeus to travel to the
         Bahamas for two weeks. Your Honor denied this request, pending further explanation of the
         travel request. Huneeus has provided exact dates for travel will be October 22, 2020 to October
         30, 2020, if travel is approved. More specific, Huneeus will be meeting with Richard Sands, who
         was Huneeus’ boss in the past and is chairman of Constellation Brands. As reported by Huneeus,
         Mr. Sands will be assisting him to start an “investment fund to acquire wine companies in
         Europe.” Mr. Sands currently lives in the Bahamas, and Huneeus plans to stay at the Grand
         Bahamas Yacht Club in Freeport, Bahamas for the duration of the trip. Due to Huneeus’ having
         a criminal history, he has lost his ability to work in the wine/alcohol industry in the United States.
         He anticipates, he and Mr. Sands, developing a business plan for the investment fund during the
         time he is there.

         As mentioned in the previous international travel request, Huneeus is aware of the COVID-19
         travel requirements and regulations. He has been informed that without approval from the Court
         he may not travel internationally. To this date, client has remained in compliance with his
         supervised release conditions.
             Case 3:20-cr-00383-JD Document 6 Filed 10/21/20 Page 2 of 2




Re: HUNEEUS, Agustin F.
Docket No.: 0971 3:20CR00383-001 JD


 Respectfully submitted,                     Reviewed by:



 ___________________________                 ________________________________
 Grisel Gomez                                Kevin L. Thomas
 U.S. Probation Officer                      Supervisory U.S. Probation Officer




Travel is:

☐Approved
X Denied
☐




October 21, 2020_____________________      ___________________________________
Date                                       James Donato
                                           United States District Judge
